DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner approves applicant’s new title filed 08/26/2021 of: DISPLAY PANEL INCLUDING VERNIER MARK FOR ALIGNING CONDUCTIVE ADHESIVE MEMBER.

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 08/26/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 10, 13, 16, 18, 21, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,198,519 to Chang (from hereinafter Chang, prior art of record) in view of U.S. Pre-Grant Pub. 2002/0130984 to Watanabe et al. (from hereinafter Watanabe, prior art of record).
Regarding Claim 1, Chang teaches an electronic apparatus (e.g. Figs. 3-6; see Figs. 3 & 5 shown below) comprising: 
a display panel (see Fig. 3 & Col. 2, Lines 57-65) comprising: 
a base substrate (150; see Fig. 3 & Col. 2, Lines 57-65) comprising an active area (as inherently required by the disclosed display) and a peripheral area (as shown in Fig. 3) adjacent to the active area; 
pixels (as inherently required by the disclosed display) on the active area; 
pads (e.g. data/gate pads 20; see Figs. 3-5 & Col. 2, Lines 57-65) on the peripheral area and arranged in a first direction (e.g. horizontally in Fig. 3); 
e.g. data/gate lines, as inherently required in view of data/gate pads 20) connecting the pixels to the pads (20); and 
a vernier mark (e.g. 32/36; see Fig. 3 and Col. 2, Line 66 – Col. 3, Line 15) on the peripheral area and spaced apart from the pads (20), 
wherein the signal lines comprise; 
a circuit board (e.g. TCP panel 200; see Figs. 3 & Col. 3, Lines 6-15) on the display panel (150) and comprising: 
a base film (200); and 
leads (e.g. OLB pads 40; see Figs. 4-5 & Col. 2, Lines 57-65) on the base film (200) and overlapping with the pads (20) in a plan view (see Figs. 3-5); and 
a conductive adhesive member (e.g. ACL 50; see Figs. 4-5 & Col. 3, Lines 6-15) extending in the first direction (horizontally in Figs. 3-5) and between the display panel (150) and the circuit board (200) to connect the pads (20) to the leads (40), and 
wherein the conductive adhesive member (50) overlaps with the vernier mark (32/36) when viewed in a second direction (e.g. vertically as oriented in Fig. 3 and into-the-page as oriented in Figs. 4-5) intersecting the first direction (horizontally in Figs. 3-5).

    PNG
    media_image1.png
    612
    565
    media_image1.png
    Greyscale

Chang may not explicitly teach that the pads (20) do not fully overlap the vernier mark (32/36) in the first direction (horizontally in Figs. 3-5).
Watanabe does teach a similar electronic apparatus (Figs. 3-7; see Fig. 5 shown below) wherein pads (34/36) do not fully overlap the vernier mark (1/2) in an analogous first direction (vertically in Fig. 5).

    PNG
    media_image2.png
    680
    601
    media_image2.png
    Greyscale

Before the instant application was filed it would have been obvious to one of ordinary skill in the art to arrange the pads (20) of Chang so they do not fully overlap the vernier mark (32/36) in the first direction, because Watanabe teaches in ¶ [0031] that this overlap configuration between their vernier mark (1/2) and pads (34/36) facilitates a more accurate determination of the seal layer (11) configuration.  Furthermore, Watanabe demonstrates that this configuration is an art recognized equivalent vernier configuration used for the same purpose of ensuring proper application of adhesive layers in a display device (see MPEP § 2144.06).


Regarding Claim 2, Chang teaches the electronic apparatus of claim 1. 
Chang may not explicitly teach that a bottom end (e.g. lower end of 32/36 as oriented in Fig. 3) of the vernier mark (32/36) is aligned with top ends of the pads (20) in the first direction (horizontally in Figs. 3-5) when viewed in a plan view.
Watanabe does teach a similar electronic apparatus (Figs. 3-7; see Fig. 5 shown above) wherein a bottom end of a vernier mark (e.g. left-side end of vernier 1/2, which the examiner submits is analogous to the lower end of Chang’s vernier 32/36 by virtue of its peripheral location; see Figs. 5-6 & ¶ [0029-33]) is aligned with top ends of the pads (e.g. right-side ends of terminals 34/36; see ¶ [0031]) in the first direction (vertically in Figs. 5-6) when viewed in a plan view.
Before the instant application was filed it would have been obvious to one of ordinary skill in the art to arrange a bottom end of the vernier mark (32/36) of Chang to be aligned with top ends of the pads (20) of Chang in the first direction when viewed in a plan view, because Watanabe teaches in ¶ [0031] that the extended overlap between their vernier mark (1/2) and pads (34/36) facilitates a more accurate determination of the seal layer (11) configuration.  Furthermore, Watanabe demonstrates that this configuration is an art recognized equivalent vernier configuration used for the same purpose of ensuring proper application of adhesive layers in a display device (see MPEP § 2144.06).  

Regarding Claim 3, Chang and Watanabe teach the electronic apparatus of claim 2, wherein a top end of the conductive adhesive member is aligned with the bottom end of the vernier mark in the first direction when viewed in a plan view.
Although Chang and Watanabe may not explicitly show that a top end of the conductive adhesive member (Chang 50) is aligned with the bottom end of the vernier mark (Chang 32/36) in the first direction (horizontally in Figs. 3-5) when viewed in a plan view, Figs. 3-5 and Col. 3, Lines 6-15 of Chang reasonably teach that conductive adhesive member (50) couples both the pads (13/20) and vernier marks (36) to the TCP pads (40).  Therefore, one of ordinary skill in the art would reasonably ascertain that a top end of conductive adhesive member (50), as it corresponds to Fig. 3, would understandably be aligned with at least a bottom end of the top vernier mark (36) located in the upper portion of Fig. 3.
Nevertheless, before the instant application was filed it would have been obvious to one of ordinary skill in the art to arrange a top end of the conductive adhesive member (Chang 50) to be aligned with as bottom end of the vernier mark (Chang 36) in the first direction (horizontally in Figs. 3-5) when viewed in a plan view as claimed, because Chang teaches that their vernier mark configuration can beneficially be used to test alignment with TCP pads (40; see MPEP § 2144.05).  Furthermore, it has been held that such an obvious rearrangement of parts of an invention, for the same purpose of enhancing alignment of substrate pads in a display device, involves only routine skill in the art. (See MPEP § 2144.04)

Regarding Claim 4, Chang and Watanabe teach the electronic apparatus of claim 2, wherein the conductive adhesive member (Chang 50; Watanabe 11) overlaps with a portion of the vernier mark (Chang 32/36; Watanabe 1) when viewed in a plan view (Chang Fig. 3; Watanabe Figs. 5-6).

Regarding Claim 5, Chang teaches the electronic apparatus of claim 2, wherein the circuit board (200) overlaps with a portion of the vernier mark (32/36) when viewed in a plan view (see Figs. 3-5).

Regarding Claim 6, Chang teaches the electronic apparatus of claim 1, wherein the vernier mark (32/36) comprises a conductive material (e.g. “metal pattern”; see Col. 2, Line 66 – Col. 3, Line 15) or a semiconductor material.

Regarding Claim 10, Chang and Watanabe teach the display panel of claim 1, wherein the vernier mark (Chang 32/36; Watanabe 1/2) comprises a plurality of line patterns (e.g. Watanabe graduations 1a/2a; see Figs. 3 & 6-7 and ¶ [0009, 30]) arranged in the second direction (e.g. horizontally in Watanabe Figs. 3-7) and extending in the first direction (e.g. vertically in Watanabe Figs. 3-7), and wherein at least one or some of the line patterns (Watanabe 1a/2a) are exposed from the conductive adhesive member (Chang 50; Watanabe 11).

Regarding Claim 13, Chang and Watanabe teach the electronic apparatus of claim 10, wherein the line patterns (Watanabe 1a/2a) are spaced apart from each other in the second direction (e.g. horizontally in Watanabe Figs. 3-7) at a uniform interval (see Watanabe ¶ [0030] teaching “graduations 1a are arranged at regular intervals in the direction perpendicular to the side lines of the transparent glass substrate 21d”).

Regarding Claim 16, Chang and Watanabe teach the electronic apparatus of claim 1.
Chang and Watanabe may not explicitly teach that a distance from top ends of the pads (Chang 20; Watanabe 34/36) to a top end of the conductive adhesive member (Chang 50; Watanabe 11) in the second direction (Chang vertically in Fig. 3; Watanabe horizontally in Figs. 5-6) is less than 100 µm when viewed in a plan view.
However, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form top ends of the pads (Chang 20; Watanabe 34/36) and a top end of the conductive adhesive member (Chang 50; Watanabe 11) so that a distance therebetween is less than 100 µm as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range of distance between ends of pads and an end of the conductive adhesive member by routine experimentation for the obvious purpose of ensuring electrical interconnection between the display panel and circuit board. (See MPEP § 2144.05)
	

Regarding Claim 18, Chang teaches a display panel (e.g. Figs. 3-6; see Figs. 3 & 5 shown above) comprising: 
a base substrate (150; see Fig. 3 & Col. 2, Lines 57-65) comprising an active area (as inherently required by the disclosed display) and a peripheral area (as shown in Fig. 3) adjacent to the active area; 
pixels (as inherently required by the disclosed display) on the active area of the base substrate (150); 
signal lines (as inherently required in view of data/gate pads 20) connected to the pixels; 
pads (e.g. data/gate pads 20; see Figs. 3-5 & Col. 2, Lines 57-65) that are on the peripheral area (Fig. 3), are arranged in a first direction (e.g. horizontally in Fig. 3), and are connected to the signal lines (e.g. data/gate lines); and 
a vernier mark (e.g. 32/36; see Fig. 3 and Col. 2, Line 66 – Col. 3, Line 15) that is on the peripheral area, is spaced apart from the pads (20), and comprises at least one selected from a conductive material (e.g. “metal pattern”; see Col. 2, Line 66 – Col. 3, Line 15) and a semiconductor material.

Chang may not explicitly teach that a bottom end (e.g. lower end of 32/36 as oriented in Fig. 3) of the vernier mark (32/36) is aligned with top ends of the pads (20) in the first direction (horizontally in Figs. 3-5) when viewed in a plan view, and that the pads (20) do not fully overlap the vernier mark (32/36) in the first direction (horizontally in Figs. 3-5).
Watanabe does teach a similar electronic apparatus (Figs. 3-7; see Fig. 5 shown below) wherein a bottom end of a vernier mark (e.g. left-side end of vernier 1/2, which the examiner submits is analogous to the lower end of Chang’s vernier 32/36 by virtue of its peripheral location; see Figs. 5-6 & ¶ [0029-33]) is aligned with top ends of the pads (e.g. right-side ends of terminals 34/36; see ¶ [0031]) in an analogous first direction (vertically in Figs. 5-6) when viewed in a plan view, and wherein the pads (34/36) do not fully overlap the vernier mark (1/2) in the first direction (vertically in Fig. 5).

    PNG
    media_image2.png
    680
    601
    media_image2.png
    Greyscale

Before the instant application was filed it would have been obvious to one of ordinary skill in the art to arrange a bottom end of the vernier mark (32/36) of Chang to be aligned with top ends of the pads (20) of Chang in the first direction (horizontally in Figs. 3-5) when viewed in a plan view, and also arrange the pads (20) so they do not fully overlap the vernier mark (32/36) in the first direction, because Watanabe teaches in ¶ [0031] that the extended overlap between their vernier mark (1/2) and pads (34/36) facilitates a more accurate determination of the seal layer (11) configuration.  Furthermore, Watanabe demonstrates that this configuration is an art recognized equivalent vernier configuration used for the same purpose of ensuring proper application of adhesive layers in a display device (see MPEP § 2144.06).  

Regarding Claim 21, Chang and Watanabe teach the display panel of claim 18, wherein the vernier mark (Chang 32/36; Watanabe 1/2) comprises: a plurality of line patterns (e.g. Watanabe graduations 1a/2a; see ¶ [0009, 30]) extending in the first direction (e.g. vertically in Watanabe Figs. 3-7) and arranged in a second direction (e.g. horizontally in Watanabe Figs. 3-7) intersecting the first direction.

Regarding Claim 25, Chang and Watanabe teach the electronic apparatus of claim 21.
Chang and Watanabe may not explicitly teach that a distance between the line patterns (e.g. Watanabe graduations 1a/2a; see ¶ [0009, 30]) adjacent to each other is about 50 µm.
However, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the line patterns (e.g. Watanabe graduations 1a/2a; see ¶ [0009, 30]) having a distance therebetween of about 50 µm as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range of distance between vernier marker lines by routine experimentation for the obvious purpose of ensuring accurate placement of the conductive adhesive member relative to the pads and leads of the display panel and circuit board, respectively. (See MPEP § 2144.05)

Regarding Claim 26, Chang teaches the display panel of claim 18, wherein the vernier mark (32/36) is spaced apart from the pads (20) and the signal lines (e.g. data/gate lines) when viewed in a plan view (see Fig. 3).

Regarding Claim 27, Chang teaches the display panel of claim 18, wherein each of the pads (20) extends in a direction (e.g. latitudinally or width-wise) inclined with respect to the first direction (horizontally in Figs. 3-5) when viewed in a plan view.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Watanabe as applied to Claim 6 above and, further in view of U.S. Pre-Grant Pub. 2019/0131359 to Kong et al. (from hereinafter Kong, prior art of record).
Regarding Claim 7, Chang teaches the electronic apparatus of claim 6.
Chang and Watanabe may not explicitly teach that the pixel comprises:
a thin film transistor comprising a control electrode, a semiconductor pattern, an input electrode, and an output electrode; and 
a light emitting element connected to the thin film transistor and comprising a first electrode, a second electrode, and an emission layer between the first electrode and the second electrode, and 
wherein the vernier mark is on the same layer as at least one selected from the control electrode, the semiconductor pattern, the input electrode, the output electrode, the first electrode.
Kong does teach a similar electronic apparatus (Figs. 8-9) wherein a pixel comprises:
a thin film transistor (DTr; see ¶ [0091-96]) comprising a control electrode (307), a semiconductor pattern (303), an input electrode (310a), and an output electrode (310b); and 
a light emitting element (E; see ¶ [0085-86, 95-102, 118]) connected to the thin film transistor (DTr) and comprising a first electrode (311), a second electrode (315), and an emission layer (313) between the first electrode and the second electrode, and 
wherein a vernier mark (e.g. analogous process key 210 and/or 220; see ¶ [0104-113]) is on a same layer (e.g. 301 and/or 305) as at least one selected from the control electrode (307), the semiconductor pattern (303), the input electrode (310a), the output electrode (310b), and the first electrode (311).
Therefore, before the instant application was filed it would have been obvious to implement the thin film transistor and light emitting element configuration of Kong into the display of Chang, because Kong demonstrates (see Figs. 4-9 and ¶ [0004-8]) that LCD and OLED configurations are art recognized equivalents used for the same purpose as display devices (see MPEP § 2144.06).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Watanabe as applied to Claim 18 above and, further in view of Kong.
Regarding Claim 19, Chang and Watanabe teach the display of claim 18.
Chang and Watanabe may not explicitly teach that the pixel comprises:
a thin film transistor comprising: 
a semiconductor pattern; 
an input electrode and an output electrode connected to one side and another side of the semiconductor pattern, respectively; and 
a control electrode overlapping with the semiconductor pattern; and 
a light emitting element connected to the thin film transistor and comprising: 
a first electrode; 
a second electrode on the first electrode; and 
an emission layer between the first electrode and the second electrode, 
wherein the vernier mark comprises the same material as at least one selected from of the semiconductor pattern, the input electrode, the output electrode, the control electrode, and the first electrode.
Kong does teach a similar electronic apparatus (Figs. 8-9) wherein a pixel comprises:
a thin film transistor (DTr; see ¶ [0091-96]) comprising:
a semiconductor pattern (303);
an input electrode (310a) and an output electrode (310b) connected to one side and another side of the semiconductor pattern, respectively; and 
a control electrode (307) overlapping with the semiconductor pattern (303); and
a light emitting element (E; see ¶ [0085-86, 95-102, 118]) connected to the thin film transistor (DTr) and comprising:
a first electrode (311), a second electrode (315) on the first electrode (311), and an emission layer (313) between the first electrode and the second electrode, and 
wherein a vernier mark (e.g. analogous process key 210 and/or 220; see ¶ [0104-113]) comprises the same material as at least one selected from the control electrode (307), the semiconductor pattern (303), the input electrode (310a), the output electrode (310b), and the first electrode (311).
Therefore, before the instant application was filed it would have been obvious to implement the thin film transistor and light emitting element configuration of Kong into the display of Chang, because Kong demonstrates (see Figs. 4-9 and ¶ [0004-8]) that LCD and OLED configurations are art recognized equivalents used for the same purpose as display devices (see MPEP § 2144.06).

Regarding Claim 20, Chang, Watanabe, and Kong teach the display panel of claim 19, wherein the vernier mark (e.g. Kong analogous process key 210 and/or 220; see ¶ [0104-113]) is on a same layer (e.g. Kong 301 and/or 305) as at least one selected from the control electrode (Kong 307), the semiconductor pattern (Kong 303), the input electrode (Kong 310a), the output electrode (Kong 310b), and the first electrode (Kong 311).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 18 have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments filed 08/26/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892



/Matthew E. Gordon/Primary Examiner, Art Unit 2892